EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Coklin (Reg # 30369) on 1/11/2020.
The application has been amended as follows: See attached file of Proposal_Examiner_Amendment.

Terminal Disclaimer
The terminal disclaimer filed on 6/05/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the earliest expiration date of US Patent No. 9648550 (in additional to US patent No. 10009787 and 9526055 filed on TD dated on 1/10/2020) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

/JIANYE WU/
Primary Examiner, Art Unit 2462